DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1,4,7,9,10,13,16,18,19 are allowed.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen-Kai Hseu on 11/8/2021.


The claim in the application have been amended as follows: 
1.	 (Currently Amended) A method for storing data, the method comprising: 
obtaining first data;
applying an erasure coding procedure to the first data to obtain a first plurality of data chunks and a first parity chunk, wherein each of the first plurality of data chunks corresponds to a portion of the first data, wherein the first parity chunk is generated using the first plurality of data chunks;
first plurality of data chunks to obtain a first plurality of deduplicated data chunks, wherein the first parity chunk is not deduplicated;
storing, across a plurality of first nodes of a plurality of nodes, the first plurality of deduplicated data chunks and the first parity chunk, wherein each of a plurality of fault domains comprises at least one of the plurality of first nodes, wherein each of the first plurality of deduplicated data chunks and the first parity chunk are stored in a different one of the plurality of fault domains; and
tracking location information for each of the first plurality of deduplicated data chunks and the first parity chunk, wherein the  first plurality of deduplicated data chunks is stored and wherein the first parity chunk is stored;
obtaining second data;
applying the erasure coding procedure to the second data to obtain a second plurality of data chunks and a second parity chunk;
deduplicating the second plurality of data chunks to obtain a second plurality of deduplicated data chunks;
storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk;
wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of first nodes,
wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk,
wherein storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk comprises storing the second deduplicated data chunk on the node of the plurality of first nodes,
wherein the erasure coding procedure is applied by a deduplicator executing on a second node in an accelerator pool, wherein the second node is one of the plurality of 
wherein each of the plurality of nodes comprises a plurality of computing resources for processing and storing data stored in each of the plurality of nodes including the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks, the first parity chunk, and the second parity chunk,
wherein the second node in the accelerator pool comprises more of the plurality of computing resources than each of the plurality of first nodes stored in the non-accelerator pool, and 
wherein all nodes, among the plurality of nodes and including the second node on which the deduplicator is executing, stored in the accelerator pool have more of the plurality of computing resources than all nodes, among the plurality of nodes and including the plurality of first nodes, stored in the non-accelerator pool.

	4.	(Currently Amended) The method of claim 1,
wherein the first plurality of data chunks and the first parity chunk are associated with a first stripe; 
wherein the second plurality of data chunks and the second parity chunk is associated with a second stripe, wherein the second stripe is a modified version of the first stripe, 
wherein storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk further comprises storing the first parity chunk and the second parity chunk on another node of the plurality of first nodes.

	7.	(Currently Amended) The method of claim 1, wherein the first parity chunk comprises a P parity value.

9.	(Currently Amended) The method of claim 1, wherein deduplicating the first plurality of data chunks to obtain the first plurality of deduplicated data chunks is performed after a parity value for the first plurality of data chunks is calculated.

10.	(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for storing data, the method comprising:
obtaining first data;
applying an erasure coding procedure to the first data to obtain a first plurality of data chunks and a first parity chunk, wherein each of the first plurality of data chunks corresponds to a portion of the first data, wherein the first parity chunk is generated using the first plurality of data chunks;
deduplicating the first plurality of data chunks to obtain a first plurality of deduplicated data chunks, wherein the first parity chunk is not deduplicated;
storing, across a plurality of first nodes of a plurality of nodes, the first plurality of deduplicated data chunks and the first parity chunk, wherein each of a plurality of fault domains comprises at least one of the plurality of first nodes, wherein each of the first plurality of deduplicated data chunks and the first parity chunk are stored in a different one of the plurality of fault domains; and
tracking location information for each of the first plurality of deduplicated data chunks and the first parity chunk, wherein the  first plurality of deduplicated data chunks is stored and wherein the first parity chunk is stored;
obtaining second data;

deduplicating the second plurality of data chunks to obtain a second plurality of deduplicated data chunks;
storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk;
wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of first nodes,
wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk,
wherein storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk comprises storing the second deduplicated data chunk on the node of the plurality of first nodes,
wherein the erasure coding procedure is applied by a deduplicator executing on a second node in an accelerator pool, wherein the second node is one of the plurality of nodes, wherein the plurality of first nodes is located in a non-accelerator pool, and wherein a data cluster comprises the accelerator pool and the non­accelerator pool,
wherein each of the plurality of nodes comprises a plurality of computing resources for processing and storing data stored in each of the plurality of nodes including the first plurality of deduplicated data chunks, second plurality of deduplicated data chunks, the first parity chunk, and the second parity chunk,
wherein the second node in the accelerator pool comprises more of the plurality of computing resources than each of the plurality of first nodes stored in the non-accelerator pool, and 
wherein all nodes, among the plurality of nodes and including the second node on which the deduplicator is executing, stored in the accelerator pool have 

13.		(Currently Amended) The non-transitory computer readable medium of claim 10,
wherein the first plurality of data chunks and the first parity chunk are associated with a first stripe; 
wherein the second plurality of data chunks and the second parity chunk is associated with a second stripe, wherein the second stripe is a modified version of the first stripe, 
wherein storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk further comprises storing the first parity chunk and the second parity chunk on another node of the plurality of first nodes.

16.	(Currently Amended) The non-transitory computer readable medium of claim 10, wherein the first parity chunk comprises a P parity value.
18.	 (Currently Amended) The non-transitory computer readable medium of claim 10, wherein deduplicating the first plurality of data chunks to obtain the first plurality of deduplicated data chunks is performed after a parity value for the first plurality of data chunks is calculated.
19.	(Currently Amended) A data cluster, comprising:

wherein the second node is programmed to:
obtain first data;
apply an erasure coding procedure to the first data to obtain a first plurality of data chunks and a first parity chunk, wherein each of the first plurality of data chunks corresponds to a portion of the first data, wherein the first parity chunk is generated using the first plurality of data chunks;
deduplicate the first plurality of data chunks to obtain a first plurality of deduplicated data chunks, wherein the first parity chunk is not deduplicated;
store, across the plurality of first nodes, the first plurality of deduplicated data chunks and the first parity chunk, wherein each of a plurality of fault domains comprises at least one of the plurality of first nodes, wherein each of the first plurality of deduplicated data chunks and the first parity chunk are stored in a different one of the plurality of fault domains; and
track location information for each of the first plurality of deduplicated data chunks and the first parity chunk, wherein the  first plurality of deduplicated data chunks is stored and wherein the first parity chunk is stored;track
obtain second data;
apply the erasure coding procedure to the second data to obtain a second plurality of data chunks and a second parity chunk;
deduplicate the second plurality of data chunks to obtain a second plurality of deduplicated data chunks;
store, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk;

wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk, 
wherein storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk comprises storing the second deduplicated data chunk on the node of the plurality of first nodes,
wherein the erasure coding procedure is applied by a deduplicator executing on the second node in the accelerator pool,
wherein each of the plurality of nodes comprises a plurality of computing resources for processing and storing data stored in each of the plurality of nodes including the first plurality of deduplicated data chunks, second plurality of deduplicated data chunks, the first parity chunk, and the second parity chunk,
wherein the second node in the accelerator pool comprises more of the plurality of computing resources than each of the plurality of first nodes stored in the non-accelerator pool, and 
wherein all nodes, among the plurality of nodes and including the second node on which the deduplicator is executing, stored in the accelerator pool have more of the plurality of computing resources than all nodes, among the plurality of nodes and including the plurality of first nodes, stored in the non-accelerator pool.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

For claim 1, Benight discloses A method for storing data, the method comprising: obtaining data (Benight: Fig. 6, block 610; “When a client, e.g., client 312a, sends a write request to the storage system 400, the request module 416 receives the request and extracts the data object to be written from the request” (paragraph 0071, lines 1-4)); applying an erasure coding procedure to the data to obtain a plurality of data chunks and a parity chunk (Benight: Fig. 6, block 615; paragraphs 0071 and 73), wherein each of the plurality of data chunks corresponds to a portion of the data, wherein the parity chunk is generated using the plurality of data chunks (Benight: “The number of fragments generated by the encode/decode module 418 depends on the required storage resiliency. The storage resiliency offered can be represented as n=k+m, where variable “k” is the original amount of data fragments or the minimum number of data fragments required to regenerate or rebuild the data object, and variable “m” stands for the extra or redundant fragments that are added to provide protection from failures. The variable “n” is the total number of fragments created after the encoding process” (paragraph 0073)) … storing, across a plurality of nodes, the plurality of deduplicated data chunks and the parity chunk (Benight: Fig. 6, block 620; “At block 620, the storage layout module 420 determines a storage layout for storing the encoded data fragments across a number of storage devices, e.g., storage devices of storage subsystem 306” (paragraph 0097, lines 1-4)) … ; and tracking location information for each of the plurality of deduplicated data chunks and the parity chunk (Benight: “The object identifier of the data object and the fragment identifiers of the fragments are stored in the staging area 408 at the object namespace 410 and the fragment namespace 412, respectively. Further, a mapping of the object identifier to the fragment identifiers can be stored in the mapping structure 414 of the staging area 408” (paragraph 0076, , wherein the tracking location information specifies in which of the plurality of … each of the plurality of deduplicated data chunks is stored and wherein tracking location information specifies in which of the plurality of … the parity chunk is stored (Fig. 4; paragraphs 0076-77; paragraph 0072); obtaining second data (Benight: Fig. 6, block 610; “When a client, e.g., client 312a, sends a write request to the storage system 400, the request module 416 receives the request and extracts the data object to be written from the request” (paragraph 0071, lines 1-4)); applying the erasure coding procedure to the second data to obtain a second plurality of data chunks and a second parity chunk (Benight: Fig. 6, block 615; “When a client, e.g., client 312a, sends a write request to the storage system 400, the request module 416 receives the request and extracts the data object to be written from the request. The storage processing module 430 performs a number of processes on the data object, e.g., as described above. The encode/decode module 418 encodes the data to generate n fragments. The encode/decode module 418 can use an erasure coding method, e.g., Reed-Solomon, FEC code, Fountain code, Raptor code, Tornado code” (paragraph 0071, lines 1-9)); deduplicating the second plurality of data chunks to obtain a second plurality of deduplicated data chunks (Benight: “In some embodiments, apart from encoding the data object to generate the fragments, various other processes may be performed on the data object, e.g., deduplication, compression, encryption. One or more of these processes can be performed by the storage processing module” (paragraph 0096, lines 1-5)).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:
deduplicating the first plurality of data chunks to obtain a first plurality of deduplicated data chunks, wherein the first parity chunk is not deduplicated;
storing, across a plurality of first nodes of a plurality of nodes, the first plurality of deduplicated data chunks and the first parity chunk, wherein each of a plurality of fault domains comprises at least one of the plurality of first nodes, wherein each of the first plurality of deduplicated data chunks and the first parity chunk are stored in a different one of the plurality of fault domains; and
tracking location information for each of the first plurality of deduplicated data chunks and the first parity chunk, wherein the 

storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks and the second parity chunk;
wherein a first deduplicated data chunk of the first plurality of deduplicated data chunks is stored in a node of the plurality of first nodes,
wherein a second deduplicated data chunk of the second plurality of deduplicated data chunks is a modified version of the first deduplicated data chunk,
wherein storing, across the plurality of first nodes and using the location information for at least one of the first plurality of deduplicated data chunks, the second plurality of 
wherein the erasure coding procedure is applied by a deduplicator executing on a second node in an accelerator pool, wherein the second node is one of the plurality of nodes, wherein the plurality of first nodes is located in a non-accelerator pool, and wherein a data cluster comprises the accelerator pool and the non­accelerator pool, 
wherein each of the plurality of nodes comprises a plurality of computing resources for processing and storing data stored in each of the plurality of nodes including the first plurality of deduplicated data chunks, the second plurality of deduplicated data chunks, the first parity chunk, and the second parity chunk,
wherein the second node in the accelerator pool comprises more of the plurality of computing resources than each of the plurality of first nodes stored in the non-accelerator pool, and 
wherein all nodes, among the plurality of nodes and including the second node on which the deduplicator is executing, stored in the accelerator pool have more of the plurality of computing resources than all nodes, among the plurality of nodes and including the plurality of first nodes, stored in the non-accelerator pool.

Claims 4, 7, 9 are allowable based on dependency from claim 1.

For claim 10, the reasons for allowability are similar to the reasons for claim 1 (omitted herein for brevity, and Applicant’s remarks that claims 10 is similarly amended).
Claims 13, 16, 18 are allowable based on dependency from claim 1.

For claim 19, the reasons for allowability are similar to the reasons for claim 1 (omitted herein for brevity, and Applicant’s remarks that claims 19 is similarly amended).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135